Case 19-80064-TLS           Doc 663       Filed 03/14/19 Entered 03/14/19 10:55:15                     Desc Main
                                         Document      Page 1 of 3


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

                                                                       )
In re:                                                                 ) Chapter 11
                                                                       )
SPECIALTY RETAIL SHOPS HOLDING CORP., et                               ) Case No. 19-80064-TLS
al., 1
                                                                       )
                          Debtors.                                     ) (Joint Administration Requested)
                                                                       )

                9013-1 NOTICE OF FILING AND NOTICE SETTING
          OBJECTION/RESISTANCE DEADLINE AND HEARING REGARDING
            DEBTORS’ MOTION FOR AN ORDER (I) AUTHORIZING THE
              DEBTORS TO SURCHARGE CERTAIN COLLATERAL, (II)
           ALLOWING THE LENDERS’ SECURED CLAIM IN AN AMOUNT
           THAT ACCOUNTS FOR THE SURCHARGE, AND (III) GRANTING
                              RELATED RELIEF

         PLEASE TAKE NOTICE that on March 13, 2019, Specialty Retail Shops Holding Corp.

and its debtor affiliates, as debtors and debtors in possession in the above-captioned chapter 11

cases (collectively, the “Debtors”), filed their Debtors’ Motion for an Order (I) Authorizing the

Debtors to Surcharge Certain Collateral, (II) Allowing the Lenders’ Secured Claim in an Amount

that Accounts for the Surcharge, and (III) Granting Related Relief (the “Motion”) (Doc. 656) with

the United States Bankruptcy Court for the District of Nebraska (the “Bankruptcy Court”).

         PLEASE TAKE FURTHER NOTICE that any objection, resistance or request for

hearing with respect to the Motion must be filed on or before March 26, 2019 with United States

Bankruptcy Court, for the District of Nebraska, Roman L. Hruska Courthouse, 111 South 18th




1The  Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
Transportation LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained R/E
SPE, LLC (6679); Shopko Finance, LLC (1152); ShopKo Gift Card Co., LLC (2161); ShopKo Holding Company,
LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing, LLC (6346);
ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC (0592). The
location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin, 54304.
Case 19-80064-TLS       Doc 663     Filed 03/14/19 Entered 03/14/19 10:55:15            Desc Main
                                   Document      Page 2 of 3


Plaza, Suite 1125, Omaha, Nebraska 68102 and served on (i) counsel to the Debtors, Kirkland &

Ellis LLP, 300 North LaSalle, Chicago, Illinois 60654, Attn: Travis Bayer, and Kirkland & Ellis

LLP, 601 Lexington Avenue, New York, New York 10022, Attn: Steven Serajeddini; (ii) co-

counsel to the Debtors, McGrath North Mullin & Kratz, P.C. LLO, 1601 Dodge St., Omaha,

Nebraska 68102, Attn: James Niemeier, Esq. (iii) the U.S. Trustee, and (iv) any other entity

designated by the Bankruptcy Court.

       IF ANY OBJECTIONS are filed on or before the date set forth above, a hearing will be

held on the Motion on April 2, 2019 at 10:00 a.m. at the United States Bankruptcy Court for the

District of Nebraska, Roman L. Hruska Courthouse, 111 South 18th Plaza, Suite 1125, Omaha,

Nebraska 68102. Attached hereto is a true and correct copy of the notice from the court setting the

objection deadline and hearing date.

       IF NO OBJECTION OR RESISTANCE is filed on or before the date set forth above,

the Bankruptcy Court may enter an order on the Motion without further notice or opportunity to

be heard.

Dated: March 14, 2019             /s/ Michael T. Eversden
                                  James J. Niemeier (NE Bar No. 18838)
                                  Michael T. Eversden (NE Bar No. 21941)
                                  Lauren R. Goodman (NE Bar No. 24645)
                                  MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                  First National Tower, Suite 3700
                                  1601 Dodge Street
                                  Omaha, Nebraska 68102
                                  Telephone:     (402) 341-3070
                                  Facsimile:     (402) 341-0216
                                  Email:         jniemeier@mcgrathnorth.com
                                                 meversden@mcgrathnorth.com
                                                 lgoodman@mcgrathnorth.com
                                  - and –




                                                2
Case 19-80064-TLS   Doc 663     Filed 03/14/19 Entered 03/14/19 10:55:15           Desc Main
                               Document      Page 3 of 3


                              James H.M. Sprayregen, P.C.
                              Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
                              Jamie Netznik (admitted pro hac vice)
                              Travis M. Bayer (admitted pro hac vice)
                              KIRKLAND & ELLIS LLP
                              KIRKLAND & ELLIS INTERNATIONAL LLP
                              300 North LaSalle
                              Chicago, Illinois 60654
                              Telephone:     (312) 862-2000
                              Facsimile:     (312) 862-2200
                              Email:         james.sprayregen@kirkland.com
                                             patrick.nash@kirkland.com
                                             jamie.netznik@kirkland.com
                                             travis.bayer@kirkland.com
                              - and -
                              Steven Serajeddini (admitted pro hac vice)
                              Daniel Rudewicz (admitted pro hac vice)
                              KIRKLAND & ELLIS LLP
                              KIRKLAND & ELLIS INTERNATIONAL LLP
                              601 Lexington Avenue
                              New York, New York 10022
                              Telephone:    (212) 446-4800
                              Facsimile:    (212) 446-4900
                              Email:        steven.serajeddini@kirkland.com
                                            daniel.rudewicz@kirkland.com

                              Co-Counsel to the Debtors




                                           3
